UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4108

MERRICK L. SMITH,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Clarksburg.
Irene M. Keeley, District Judge.
(CR-97-22)

Submitted: July 21, 1998

Decided: August 7, 1998

Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Larry J. Rector, STEPTOE & JOHNSON, Clarksburg, West Virginia,
for Appellant. William D. Wilmoth, United States Attorney, Robert
H. McWilliams, Jr., Assistant United States Attorney, Wheeling,
West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Merrick Smith appeals his sentence for aiding and abetting the dis-
tribution of cocaine base, in violation of 21 U.S.C.§ 841(a)(1) (1994).
We affirm.

Smith was indicted for conspiring to possess with the intent to dis-
tribute and to distribute crack from December 1994 through January
1997 and aiding and abetting the distribution of crack. Smith pleaded
guilty to the distribution charge and was sentenced to a term of 38
months imprisonment. The court dismissed the conspiracy charge.

Prior to his guilty plea, Smith was involved in an altercation with
Tracy Beckwith, an individual buying crack from Smith. Beckwith
testified that he had purchased crack from Smith several times during
the span of the charged conspiracy and that during that time, Smith
had been staying at Beckwith's home. Smith tried to sell drugs from
Beckwith's house, and Beckwith objected. Smith then grabbed a par-
ing knife and stabbed Beckwith in the leg. At sentencing, Smith
received a two-point enhancement for possession of a deadly weapon
under U.S. Sentencing Guidelines Manual§ 2D1.1(b)(1) (1997)
("USSG").

Smith asserts that the sentencing court erred in imposing the two-
point enhancement because he did not "possess" the weapon and
because the weapon was not connected with the offense to which he
pleaded guilty. However, "[e]ven when a guilty plea is entered on a
single count of possession, the court must nevertheless look to the
entire relevant conduct in determining the sentence." United States v.
Falesbork, 5 F.3d 715, 720 (4th Cir. 1993). The sentencing judge
"must look at the entire course of relevant criminal conduct, not
merely the narrow offense of conviction, in deciding whether to apply
a § 2D1.1(b)(1) enhancement for possession of a weapon." Id. at 721.

Though the stabbing incident between Smith and Beckwith
occurred less than one month before the offense of conviction, it
occurred during the time frame of the overall conspiracy. Further, the

                    2
stabbing occurred when Smith was engaging in acts to further the
conspiracy--trying to establish Beckwith's home as a crack house
from which to deal drugs. We therefore find that the district court did
not err in applying the two-point enhancement under USSG § 2D1.1.

Accordingly, we affirm Smith's sentence. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                    3